                                                                1   Marquis Aurbach Coffing
                                                                    Craig R. Anderson, Esq.
                                                                2   Nevada Bar No. 6882
                                                                    Tye S. Hanseen, Esq.
                                                                3   Nevada Bar No. 10365
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    canderson@maclaw.com
                                                                6   thanseen@maclaw.com
                                                                      Attorneys for Defendants
                                                                7
                                                                                                UNITED STATES DISTRICT COURT
                                                                8
                                                                                                        DISTRICT OF NEVADA
                                                                9
                                                                    BILLY CEPERO,
                                                               10
                                                                                                   Plaintiff,            Case No.: 2:11-cv-01421-JAD-NJK
                                                               11
                                                                           vs.
MARQUIS AURBACH COFFING




                                                               12
                                                                    GILLESPIE, ET AL.,
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                                                                                   Defendants.
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                               15     STIPULATION AND ORDER TO EXTEND DEFENDANTS’ DEADLINE TO FILE
                                                                    REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT (FIRST REQUEST)
                                                               16

                                                               17          Pursuant to LR 6-1 and LR 26-4, Plaintiff Billy Cepero (“Plaintiff”), through the law firm
                                                               18   of Messner Reeves LLP, and Defendants (“Defendants”), through the law firm of Marquis
                                                               19   Aurbach Coffing, hereby stipulate and request that this court extend Defendants’ deadline to file
                                                               20   their Reply in Support of Motion for Summary Judgment in the above-captioned case fourteen
                                                               21   (14) days, up to and including March 30, 2020.1 This is the first stipulation for extension of time
                                                               22   to file a reply to Plaintiff’s opposition. No hearing has been set for the motion.
                                                               23   I.     DISCOVERY COMPLETED TO DATE
                                                               24          1.      Cepero served multiple sets of written discovery on the Defendants and responded
                                                               25   to written discovery.
                                                               26

                                                               27   1
                                                                      The original date for the reply was March 14, but this is a Saturday. So, pursuant to the Rules, the
                                                                    current deadline is March 16. LVMPD is requesting that the date be extended two weeks to March 30.
                                                               28
                                                                                                                 Page 1 of 3
                                                                                                                                                     MAC:05166-573 3989276_2
                                                                1          2.      Defendants served written discovery on Cepero and responded to written

                                                                2   discovery.

                                                                3          3.      Both parties have taken multiple depositions.

                                                                4          4.      Both parties have made multiple supplements to their disclosures of witnesses and

                                                                5   documents.

                                                                6   II.    WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                                                                7          Discovery is complete. The Parties are not in need of additional discovery. LVMPD is

                                                                8   simply requesting additional time to respond to Cepero’s opposition to the summary judgment

                                                                9   motion.

                                                               10          Counsel for LVMPD handling the reply has been engaged in depositions for a double

                                                               11   fatality accident, which has included eight depositions this week alone. Other deadlines and
MARQUIS AURBACH COFFING




                                                               12   related issues have made it difficult to respond to Plaintiff’s opposition by the current deadline.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13          LVMPD’s counsel foresaw there was going to be concerns with preparing a timely reply
                                Las Vegas, Nevada 89145




                                                               14   in the midst of the depositions and everything else on calendar, reached out to Plaintiff’s counsel,
                                  10001 Park Run Drive




                                                               15   and Plaintiff’s counsel graciously agreed to the two-week extension, for which LVMPD’s

                                                               16   counsel is/was very appreciative.

                                                               17   III.   DISCOVERY REMAINING

                                                               18          None.

                                                               19
                                                                    IV.    EXTENSION OR MODIFICATION OF THE DISCOVERY PLAN AND
                                                               20          SCHEDULING ORDER

                                                               21          The following is a list of the current discovery deadlines and the parties’ proposed

                                                               22   extended deadlines.

                                                               23                ACTIVITY                          DATE                 PROPOSED DEADLINE
                                                               24     Amend Pleadings or Add             July 30, 2018               Passed
                                                                      Parties
                                                               25
                                                                      Expert Disclosures Pursuant to     January 17, 2019            Passed
                                                               26
                                                                      Fed.R.Civ.P. 26(a)(2)
                                                               27
                                                                      Rebuttal Expert Disclosure         February 15, 2019           Passed
                                                               28     Pursuant to Fed.R.Civ.P.
                                                                                                                Page 2 of 3
                                                                                                                                                     MAC:05166-573 3989276_2
                                                                1     26(a)(2)
                                                                2     Discovery Cut-Off Date             July 16, 2019                Passed
                                                                3     Dispositive Motions                January 17, 2020             Passed
                                                                4     Joint Pretrial Order               February 14, 2020            Suspended
                                                                5

                                                                6           Since a dispositive motion was filed, the deadline for filing the Joint Pre-Trial Order has

                                                                7   been suspended until thirty (30) days after the decision on the dispositive motion or further court

                                                                8   order. This request for an extension of time is not sought for any improper purpose or other

                                                                9   purpose of delay. This is the first request for an extension of time on the reply.

                                                               10           The parties respectfully submit that the reasons set forth above constitute compelling

                                                               11   reasons for the extension of the deadline to reply to Plaintiff’s opposition.
MARQUIS AURBACH COFFING




                                                               12
                                                                    Dated this 11th day of March, 2020.              Dated this 11th day of March, 2020.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145




                                                               14   MARQUIS AURBACH COFFING                          MESSNER REEVES LLP
                                  10001 Park Run Drive




                                                               15
                                                                    By:     /s/ Tye S. Hanseen                       By:     /s/ Lauren D. Calvert
                                                               16         Craig R. Anderson, Esq.                          Lauren D. Calvert, Esq.
                                                                          Nevada Bar No. 6882                              Nevada Bar No. 10534
                                                               17         Tye S. Hanseen, Esq.                             8945 W. Russell Road, Suite 300
                                                                          Nevada Bar No. 10365                             Las Vegas, Nevada 89148
                                                               18         10001 Park Run Drive                             Attorney for Plaintiff
                                                                          Las Vegas, Nevada 89145
                                                               19         Attorney for Defendants

                                                               20

                                                               21                                                 ORDER
                                                               22           IT IS SO ORDERED this 12th
                                                                                                  ____ day of March, 2020.
                                                               23

                                                               24
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                Page 3 of 3
                                                                                                                                                    MAC:05166-573 3989276_2
